Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Response to Arguments

35 USC§ 101
Applicant’s arguments (see p.2) filed on 08/22/2022 with respect to Claims 1, have been fully considered but they are not persuasive.
With regards to Claim 1, Applicant argues (p.2): “Amended claim 1 is not a mere data gathering necessary to execute the abstract idea”.
Examiner respectfully disagrees. The examiner followed the MPEP 2106.05 (g) guidance on considering insignificant extra solution activity.
The examiner notes, no particular arguments are presented explaining why  “acquiring an initial value of a linear parameter and an initial value of a nonlinear parameter of the motor” should not be considered necessary data gathering to execute the abstract idea.

35 USC§ 102
Applicant’s arguments (see p.2), filed on 08/22/2022, with respect to Claim 1,
have been fully considered and are persuasive. The 35 USC§ 102 rejection of this
claim and the associated dependent claims have been withdrawn.

35 USC§ 103
Applicant’s arguments (see p.2), filed on 08/22/2022, with respect to Claim 1,
have been fully considered and are persuasive. The 35 USC§ 103 rejection of this
claim and the associated dependent claims have been withdrawn.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Specifically, representative Claim 1 recites:
	A method for testing a nonlinear parameter of a motor, comprising: exciting the motor to vibrate by an excitation signal; performing synchronous information acquisition on the vibrating motor to obtain a measured voltage value and a measured current value; acquiring an initial value of a linear parameter and an initial value of a nonlinear parameter of the motor; calculating a target value of the linear parameter of the motor according to the measured voltage value, the measured current value and the initial value of the linear parameter; performing adaptive filtering calculation according to the measured voltage value, the measured current value, the target value of the linear parameter and the initial value of the nonlinear parameter to obtain a target value of the nonlinear parameter of the motor; wherein the step of calculating the target value of the linear parameter of the motor according to the measured voltage value, the measured current value comprises: deriving a voltage-to-current transfer function according to the electric equation and the mechanical equations for the motor; substituting the measured voltage value and the initial value of the linear parameter into the transfer function to solve for a calculated current value; and performing data fitting on the measured current value and the calculated current value to obtain the target value of the linear parameter. 
	The claim limitations in the abstract idea have been highlighted in bold above;
the remaining limitations are “additional elements”.
	Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea is considered to fall within the mathematical concepts grouping. 
Claims 8 and 9 recite similar abstract ideas.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements: 
In Claim 1:  A step of “exciting the motor to vibrate by an excitation signal”; performing synchronous information acquisition on the vibrating motor to obtain a measured voltage value and a measured current value; acquiring an initial value of a linear parameter and an initial value of a nonlinear parameter of the motor;
In Claim 8: An excitation module configured for exciting the motor to vibrate by an excitation signal; an acquisition module configured for performing synchronous information acquisition on the vibrating motor to obtain a measured voltage value and a measured current value; an obtaining module configured for acquiring an initial value of a linear parameter and an initial value of a nonlinear parameter of the motor; 
In Claim 9: A processor; a memory, a step of “exciting the motor to vibrate by an excitation signal”; performing synchronous information acquisition on the vibrating motor to obtain a measured voltage value and a measured current value; acquiring an initial value of a linear parameter and an initial value of a nonlinear parameter of the motor. 
The preambles:  " A method for testing a nonlinear parameter” (Claim 1); “An apparatus for testing a nonlinear parameter” (Claim 8), and “a terminal device comprising:” (Claim 9) are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment or field of use. 
A step of " performing synchronous information acquisition on the vibrating motor to obtain a measured voltage value and a measured current value; acquiring an initial value of a linear parameter and an initial value of a nonlinear parameter of the motor " (Claim 1, 8 and 9) represents a mere data gathering necessary to execute the abstract idea (insignificant extra-solution activity).
The additional elements in the claims such as a step of “exciting the motor to vibrate by an excitation signal” (Claim 1) and  an excitation module configured for exciting the motor to vibrate by an excitation signal (Claim 8)  are utilized to excite the motor to vibrate in order to gather data for the mathematical calculation step, and is a necessary precursor for all uses of the recited exception [MPEP 2106.04 (d)(2)(c)]. A processor; a memory (Claim 9) are examples of generic computer equipment (components) that are generally recited and, therefore are not qualified as particular machines.
	In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements are not meaningful, do not reflect an improvement to other technology or technical field, improvement to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing.
 	And, therefore, they do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient
to amount to significantly more than the judicial exception (Step 2B analysis) because
these additional elements/steps are well-understood and conventional in the relevant art
based on the prior art of record including references in this rejection (For example, from the prior art of record, Chung and Mathews discloses apparatus that includes a processor, memory storage, and excitation signal to excite a motor/actuator to vibrate).	
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, and 10-20 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mathematical/mental process steps). These claims do not recite additional elements that are meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” as well-understood/conventional in the relevant art based on prior art of record.
In conclusion, these dependent claims are not eligible for substantially similar
reasons as discussed with regards to Claim 1.

 

Allowable Subject Matter

Claims 1-5 and 7-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
With regards to Claim 1, Hu, Alvarez, Kim, Borgo, Cho, Rao and Hori either singularly or in combination, fail to anticipate or render obvious,
- the step of calculating the target value of the linear parameter of the motor according to the measured voltage value, the measured current value comprises:
- deriving a voltage-to-current transfer function according to the electric equation and the mechanical equations for the motor;
- substituting the measured voltage value and the initial value of the linear parameter into the transfer function to solve for a calculated current value; 
-and performing data fitting on the measured current value and the calculated current value to obtain the target value of the linear parameter, in combination with all other limitations in the claim as claimed and defined by applicant. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should
preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”


Conclusion

THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of
the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of
the advisory action. In no event, however, will the statutory period for reply expire later
than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ASM FAKHRUDDIN whose telephone number is
(571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For
additional questions, contact the Electronic Business Center (EBC) at 866-217-9197
(toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASM FAKHRUDDIN/
Patent Examiner, Art Unit 2863

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863